Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1063
                       Lower Tribunal No. 16-29900
                          ________________


                           Incubacol, S.A.S.,
                                  Appellant,

                                     vs.

              Poultry and Industrial Suppliers, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Eaton & Wolk, PL and Douglas F. Eaton, for appellant.

      Homer Bonner and Christopher J. King and Antonio M. Hernandez, Jr.,
for appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Damicet Corp. v. Sidauy, 306 So. 3d 171, 173 (Fla. 3d
DCA 2020) (citing Abeid–Saba v. Carnival Corp., 184 So. 3d 593, 603 (Fla.

3d DCA 2016)).




                                   2